Citation Nr: 0837111	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder, to include a 
psychosis, has been received.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision that denied reopening the 
veteran's claim for service connection for a psychiatric 
disorder, to include psychosis.  The veteran filed a notice 
of disagreement (NOD) in May 2002, and the RO issued a 
statement of the case (SOC) during the same month.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in February 2003.  

In June 2004, the Board issued a decision (signed by a 
Veteran Law Judge that is no longer with the Board) declining 
to reopen the veteran's claim for service connection for a 
psychiatric disorder, to include a psychosis.  The veteran 
appealed the Board's June 2004 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2006, 
the Court issued a Memorandum Decision vacating the Board's 
June 2004 decision and remanding the claim to the Board for 
proceedings consistent with the Court's decision.

In March 2007, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
further development.  After completing further development, 
the RO continued the denial of the veteran's claim (as 
reflected in the July 2007 supplemental statement of the case 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.  

In October 2007, the Board issued a decision declining to 
reopen the veteran's claim for service connection for a 
psychiatric disorder, to include a psychosis.  The veteran 
appealed the Board's October 2007 decision to the Court.  In 
a June 2008 Order, the Court granted a Joint Motion for 
Remand filed by the parties, vacating the Board's October 
2007 decision and remanding the claim to the Board for 
further proceedings consistent with the Joint Motion.  


For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.  

REMAND

In light of points raised in the Joint Motion, the Board 
finds, regrettably, that additional RO action on the claim is 
warranted. 

In the Joint Motion, the parties stated that VA had not 
satisfied its duty to assist because it had not exhausted all 
efforts to obtain Social Security Administration (SSA) 
records identified by the veteran.  See Joint Motion, p.  2.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, it must seek to obtain those 
records before proceeding with the appeal.  See Murincsak; 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

In obtaining records in the custody of a Federal department 
or agency, VA will make as many requests as are necessary to 
obtain relevant records, and VA will end its efforts to 
obtain such records only if it concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2007).  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  

If VA is unable to obtain the records, the veteran should be 
notified that VA is unable to obtain the records.  This 
notice must identify the records that VA was unable to 
obtain, the efforts that VA made in attempting to obtain the 
records, and any further action VA would take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(2) (West 2002).  

The RO attempted to obtain records from SSA in April 2003 
and, in June 2003, SSA responded that it was unable to locate 
the veteran's folder at that time, and indicated that VA 
should resubmit its request in 60 days.  After additional 
requests, the Office of Disability and International 
Operations (ODIO) of the SSA, in Baltimore, Maryland, 
indicated in a January 2004 letter that it was still unable 
to locate the veteran's original disability claim, but was 
utilizing every effort available to locate the documents.  A 
report of contact reflects that, later in January 2004, an 
employee from the SSA office in Baltimore indicated that the 
veteran's file could not be located and that any further 
search would be futile.  

In the March 2007 remand, the Board again instructed the RO 
to obtain from the SSA copies of its decision(s) pertaining 
to the veteran's claims for disability benefits, as well as 
copies of all medical records underlying such 
determination(s).  

The RO again requested the veteran's SSA records, and, in an 
April 2007 response, the SSA indicated that the veteran was 
entitled to disability benefits, and his folder had been 
forwarded to the district office.  This response provided the 
fax number for the district office, and the RO sent a request 
for the SSA records.  In a July 2007 response, the SSA office 
in Roanoke, Virginia, indicated that the veteran's SSA folder 
was not available at the time, as it had been transferred out 
of the office.  The response noted that the folder had been 
pulled for shipment to the National Records Center (NRC) in 
Kansas City, but that a request should not be made until the 
location was updated, at which point the folder would be 
available for retrieval from the NRC.  In July 2007, the RO 
made a formal finding that the veteran's SSA records were 
unavailable, and the veteran was informed of the fact that 
his SSA records had not been obtained.  

In the Joint Motion, the parties indicated that VA did not 
exhaust efforts to obtain the veteran's SSA records as the 
July 2007 response from SSA clearly indicated that the 
records would be available for review.  See Joint Motion, pp.  
2-3.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).  

Hence, the Board has no choice but to request that the RO 
make another attempt to obtain the veteran's SSA records, 
including from the NRC in Kansas City, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The RO is reminded that, in requesting records from Federal 
facilities, efforts to assist should continue until either 
the records are obtained, or sufficient evidence indicating 
that the records sought do not exist, or that further efforts 
to obtain those records would be futile, is received.  See 38 
C.F.R. § 3.159(c)(2) (2007).  If no records are available, 
that fact should be documented, in writing, in the record, 
and the veteran should be provided notice of that fact.  

While the matter is on remand, to ensure that all due process 
requirements are met, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also ensure that its letter to 
the veteran meets all notice requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), to particularly include 
curing all prior notice deficiencies.

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board further notes 
that proper notice under Kent describes "what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  See Kent, 20 Vet. 
App. at 10.  

In this case, the veteran filed his request to reopen his 
claim for service connection on August 22, 2001.  For claims 
filed prior to August 29, 2001 (as in the present case), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

A March 2007  letter informed the veteran that he had been 
previously denied service connection for a psychiatric 
condition by the Board because, while he had submitted 
evidence of a current psychiatric disability, it was not 
shown to have been incurred in or aggravated by service, or 
to have been incurred within one year of separation from 
service.  The letter informed the veteran that new and 
material evidence was required to reopen his claim, however, 
in defining new and material evidence, the letter used part 
of the definition of new and material evidence as in effect 
since August 29, 2001, specifically informing the veteran 
that new and material evidence must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2007).  On remand, the RO should ensure that its 
letter includes the definition of "new and material 
evidence" as in effect prior to August 29, 2001.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the SSA, to 
include the NRC, copies of its 
decision(s) pertaining to the veteran's 
claims for disability benefits, as well 
as copies of all medical records 
underlying such determinations.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  

The RO is reminded that it should 
continue efforts to procure the veteran's 
SSA records until either the records or 
received, or until it receives specific 
information that the records sought do 
not exist or that further efforts to 
obtain them would be futile.  All records 
and/or responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent the claim on appeal that is not 
currently of record. 

This letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis(es) for the prior 
denial of the claim in the February 1999 
Board decision) as well as what is needed 
to establish the underlying claim for 
service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  In defining 
the term "new and material evidence," 
the RO must use the version of 38 C.F.R. 
§ 3.156 applicable to claims filed prior 
to August 29, 2001.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


